DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-6, of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, of US Patent 11,210,498 B2 as being described below.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, of the instant application merely broadens the scope of the claims 1-6, of US Patent 11,210,498 B2. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA). 
Instant Application 17/529,479
US Patent 11,210,498 B2
Claim 1. A facial authentication device comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions to perform: detecting, from each of a plurality of face images including a target face, a plurality of face-feature-point candidates for at least one face feature point of the target face, by using a plurality of different methods; calculating a reliability degree of each of face images, from statistical information acquired based on the plurality of detected face-feature-point candidates; and selecting, based on the calculated reliability degrees, from the plurality of face images, a face image to be used in authentication of the target face, wherein calculating the reliability degree comprises: calculating first coordinate values of the plurality of face-feature-point candidates detected from at least one of the face images by using a first method, and calculating second coordinate values of the plurality of face-feature-point candidates detected from the at least one of the face images by using a second method.








2. The facial authentication device according to claim 1, wherein the at least one processor is further configured to execute the instructions to perform: calculating, for the selected face image, based on the plurality of detected face-feature-point candidates, an integrated face feature point to be used in authentication of the target face.

3. The facial authentication device according to claim 1, wherein, the at least one processor is further configured to execute the instructions to perform: when detecting a plurality of face-feature-point candidates for each of two or more face feature points, calculating the reliability degree of each of the face images, from an average of variance of positions of the plurality of face-feature-point candidates for each of the face feature points.

4. The facial authentication device according to claim 1, wherein the plurality of face images are consecutive face images constituting a moving image.

5. A facial authentication method comprising: detecting, from each of a plurality of face images including a target face, a plurality of face-feature-point candidates for at least one face feature point of the target face, by using a plurality of different methods; calculating a reliability degree of each of face images, from statistical information acquired based on the plurality of detected face-feature-point candidates; and selecting, based on the calculated reliability degrees, from the plurality of face images, a face image to be used in authentication of the target face, wherein calculating the reliability degree comprises: calculating first coordinate values of the plurality of face-feature-point candidates detected from at least one of the face images by using a first method, and calculating second coordinate values of the plurality of face-feature-point candidates detected from the at least one of the face images by using a second method.








6. A non-transitory program recording medium that records a program causing a computer to execute: processing of detecting, from each of a plurality of face images including a target face, a plurality of face-feature-point candidates for at least one face feature point of the target face, by using a plurality of different methods; processing of calculating a reliability degree of each of face images, from statistical information acquired based on the plurality of detected face-feature-point candidates; and processing of selecting, based on the calculated reliability degrees, from the plurality of face images, a face image to be used in authentication of the target face; wherein processing of calculating the reliability degree comprises: processing of calculating first coordinate values of the plurality of face-feature-point candidates detected from at least one of the face images by using a first method, and calculating second coordinate values of the plurality of face-feature-point candidates detected from the at least one of the face images by using a second method.


Claim 1. A facial authentication device comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions to perform: detecting, from each of a plurality of face images including a target face, a plurality of face-feature-point candidates for at least one face feature point of the target face, by using a plurality of different methods; calculating a reliability degree of each of face images, from statistical information acquired based on the plurality of detected face-feature-point candidates; and selecting, based on the calculated reliability degrees, from the plurality of face images, a face image to be used in authentication of the target face, wherein calculating the reliability degree comprises: calculating first coordinate values of the plurality of face-feature-point candidates detected from at least one of the face images by using a first method, and calculating second coordinate values of the plurality of face-feature-point candidates detected from the at least one of the face images by using a second method; calculating at least one of a variance and a standard deviation of the first coordinate values and the second coordinate values; and calculating the reliability degree of the at least one of the face images based on the at least one of the variance and the standard deviation.

2. The facial authentication device according to claim 1, wherein the at least one processor is further configured to execute the instructions to perform: calculating, for the selected face image, based on the plurality of detected face-feature-point candidates, an integrated face feature point to be used in authentication of the target face.

3. The facial authentication device according to claim 1, wherein, the at least one processor is further configured to execute the instructions to perform: when detecting a plurality of face-feature-point candidates for each of two or more face feature points, calculating the reliability degree of each of the face images, from an average of variance of positions of the plurality of face-feature-point candidates for each of the face feature points.

4. The facial authentication device according to claim 1, wherein the plurality of face images are consecutive face images constituting a moving image.

5. A facial authentication method comprising: detecting, from each of a plurality of face images including a target face, a plurality of face-feature-point candidates for at least one face feature point of the target face, by using a plurality of different methods; calculating a reliability degree of each of face images, from statistical information acquired based on the plurality of detected face-feature-point candidates; and selecting, based on the calculated reliability degrees, from the plurality of face images, a face image to be used in authentication of the target face, wherein calculating the reliability degree comprises: calculating first coordinate values of the plurality of face-feature-point candidates detected from at least one of the face images by using a first method, and calculating second coordinate values of the plurality of face-feature-point candidates detected from the at least one of the face images by using a second method; calculating at least one of a variance and a standard deviation of the first coordinate values and the second coordinate values; and calculating the reliability degree of the at least one of the face images based on the at least one of the variance and the standard deviation.

6. A non-transitory program recording medium that records a program causing a computer to execute: processing of detecting, from each of a plurality of face images including a target face, a plurality of face-feature-point candidates for at least one face feature point of the target face, by using a plurality of different methods; processing of calculating a reliability degree of each of face images, from statistical information acquired based on the plurality of detected face-feature-point candidates; processing of selecting, based on the calculated reliability degrees, from the plurality of face images, a face image to be used in authentication of the target face; wherein processing of calculating the reliability degree comprises: processing of calculating first coordinate values of the plurality of face-feature-point candidates detected from at least one of the face images by using a first method, and calculating second coordinate values of the plurality of face-feature-point candidates detected from the at least one of the face images by using a second method; processing of calculating at least one of a variance and a standard deviation of the first coordinate values and the second coordinate values; and processing of calculating the reliability degree of the at least one of the face images based on the at least one of the variance and the standard deviation.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-6, is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Saito (US PGPUB 2013/0070973 A1).

As per claim 1, Saito discloses a facial authentication device (Saito, Figs. 1 and 9, and Fig. 27) comprising: 
at least one memory configured to store instructions (Saito, Fig. 27:1102); and 
at least one processor (Saito, Fig. 1:100 and Fig. 9:900) configured to execute the instructions to perform: 
detecting, from each of a plurality of face images including a target face (Saito, Fig. 1:101:102:108, Fig. 9:101:102 and paragraphs 42, 43 and 63), a plurality of face-feature-point candidates for at least one face feature point of the target face, by using a plurality of different methods (Saito, Fig. 1:103:104:105, Fig. 9:901:902:103, and paragraphs 54, 55, 57 and 63, discloses “When three types of face feature point detecting techniques are retained, the technique selector 104 selects a face feature point detecting technique by using two types of resolution threshold values”); 
calculating a reliability degree of each of face images, from statistical information acquired based on the plurality of detected face-feature-point candidates (Saito, Fig. 1:106:108, and paragraph 53, 65, 66, and 67, discloses “On the other hand, the feature extractor 106 may perform higher-accuracy recognition processing by performing calculation based on video data by using plurality pieces of consecutive image data with respect to the same person”); and 
selecting, based on the calculated reliability degrees, from the plurality of face images, a face image to be used in authentication of the target face (Saito, Fig.1:108, Fig. 9:108, and paragraph 57, discloses “the recognizing unit 108 can perform person authentication by comparison with face feature information of each person stored in the person information managing unit 107”),
wherein calculating the reliability degree comprises: 
calculating first coordinate values of the plurality of face-feature-point candidates detected from at least one of the face images by using a first method (Saito, Fig. 1:103:104:105:106:111, and paragraphs 53, 58-59, and 75, discloses the number of pixels representing a horizontal width and a vertical width is calculated from the coordinates of vertexes of a rectangular shape representing a face region, and a face feature point detecting technique is selected based on whether the calculated number of pixels is equal to or greater than a predetermined threshold value.), and calculating second coordinate values of the plurality of face-feature-point candidates detected from the at least one of the face images by using a second method (Saito, Fig. 1:105:112, and paragraphs 54, 60, 61, 75, and 109, discloses The second face feature point detecting technique).

As per claim 2, Saito further discloses the facial authentication device according to claim 1, wherein the at least one processor is further configured to execute the instructions to perform: 
calculating, for the selected face image, based on the plurality of detected face-feature-point candidates, an integrated face feature point to be used in authentication of the target face (Saito, paragraphs 107 and 110).

As per claim 4, Saito further discloses the facial authentication device according to claim 1, wherein the plurality of face images are consecutive face images constituting a moving image (Saito, paragraph 67, discloses consecutive image data).

As per claim 5, please see the analysis of claim 1.

As per claim 6, Saito discloses a non-transitory program recording medium that records a program causing a computer (Saito, paragraphs 206- 208, discloses computer program) to execute: 
For rest of the claim limitations please see the analysis of claim 1.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US PGPUB 2013/0070973 A1) and further in view of Sato (US PGPUB 2011/0103695 A1).

As per claim 3, Saito further discloses the facial authentication device according to claim 1, wherein, the at least one processor is further configured to execute the instructions to perform: 
Although Saito discloses when detecting a plurality of face-feature-point candidates for each of two or more face feature points, calculating the reliability degree of each of the face images (Saito, paragraph 53, 65, 66, and 67), however does not explicitly disclose reliability being calculated from an average of variance of positions of the plurality of face-feature-point candidates for each of the face feature points.
Sato discloses reliability being calculated from an average of variance of positions of the plurality of face-feature-point candidates for each of the face feature points (Sato, paragraph 131, discloses average of variance of positions of the plurality of face-feature-point candidates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saito teachings by calculating a reliability of the face, as taught by Sato.
The motivation would be to provide a system with improved target identification (paragraph 131), as taught by Sato.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633